DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,442 in view of Harris, US 2012/0079529 and McKelvey, US 2009/0265733.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claims would have been obvious over the reference claims. The parent claims teach all limitations of the present claims, with the exception of accessing personalization data and confirmation of completion.
Harris teaches accessing personalization data stored on said second computer, said personalization data comprising each of: at least a portion of the browsing and viewing history of said second computer [e.g. downloads, para. 46], location-related information about said second computer [para. 46], and information about said second computer [e.g. device type, paras. 33, 36, 46, 47, 62, 63].  At the time of invention, combining the references would have been obvious to one skilled in the art, to realize the advantage of more precisely targeting ads using common demographic data, increasing relevance and value of ad messaging to both viewers and advertisers.
McKelvey teaches, upon confirmation by said first computer that playback of either said third media file or said fourth media file has been completed, directing said second computer to access said second media file and play back on said second computer said second media file [playback/transmission continues after ad view is confirmed, Fig. 9, paras. 36, 47]. It would have been obvious to one skilled in the art at the time of invention to combine the references, verifying ad views as a basis for charging advertisers per impression. This is a better indicator of value for the advertiser who can be sure they are not wasting resources on unviewed ads.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424